DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Maesoba (US 10566741) in view of Saito (US 20130059472).
Claim 1: Maesoba discloses a shield terminal (20 and 30, Fig 1), comprising: an inner conductor terminal (24) including an inner conductor connecting piece (26) to be connected to a conductive portion of a circuit board (Col 3 Lines 30-33); and an outer conductor terminal (30) including outer conductor connecting pieces (46) to be connected to the circuit board, the outer conductor terminal (30) surrounding the inner conductor terminal (24), wherein: the outer conductor terminal is provided with a pull-out opening (36, Fig 4) through which the inner conductor connecting piece (26) is pulled out toward the circuit board (as shown in Fig 5), and the outer conductor connecting pieces (46) are arranged to face the pull-out opening (as shown in Fig 8) and include first and second outer conductor connecting pieces (46) located on both 
Maesoba does not specifically disclose a ground portion of the circuit board. Saito discloses a ground portion of the circuit board (Paragraph 0038). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to connect the terminal of Maesoba to a ground portion in the circuit board, in order to establish a ground connection to the shield terminal and complete its intended purpose.
Claim 2: Maesoba further discloses an opening shape of the pull-out opening (36) is formed by bending (as shown in Fig 4) the third outer conductor connecting piece (39) toward the circuit board (Col 3, Lines 30-33), and the third outer conductor connecting piece (39) is arranged with a plate surface outside bend (38) facing the inner conductor connecting piece (26).  
Claim 3: Maesoba further discloses the third outer conductor connecting piece (39) projects from a central region excluding outer end parts of the outer conductor terminal (as shown in Fig 4). 
Maesoba does not disclose that the third outer conductor connecting piece is mounted through a connection hole of the circuit board.  Saito discloses a conductor (81) mounted through a connection hole (Paragraph 0038). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, 
Claim 4: Maesoba further discloses a shield connector (10) with the shield terminal (20 and 30) of claim 3, wherein: the shield terminal (20) includes a dielectric (21) interposed between the inner conductor terminal (24) and the outer conductor terminal (30) and the shield connector (10) includes a connector housing (10) for accommodating the shield terminal (20 and 30).  
Claim 5: Maesoba further discloses the connector housing (10) includes a recess (as shown in Fig 11) recessed in a direction retracted from a position where the third outer conductor connecting piece (39) is connected to the ground portion of the circuit board.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5961350 discloses a shield terminal, conductor terminals and a circuit board.  US 6113426 and US 5934940 both disclose a third conductor in a direction orthogonal to an arrangement direction of first and second conductor pieces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833